Filing Date: 5/15/2020
Claimed Priority Date: 9/10/2019 (KR 10-2019-0112368)
Applicant(s): Lee et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 3/3/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendment Status
The elections/amendments filed on 5/15/2020, 11/15/2021 and 3/3/2022 have been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1, 2, 4, 5, 7, 9, 10, 12-14 and 16-25.
	
Species Restriction
Applicant’s election without traverse of the species reading on figures 5, 1 and 2, in the replies filed on 11/15/2021 and 3/3/2022, is acknowledged.  The applicants indicated that claims 1, 2, 4, 5, 7, 9, 10, 12, 13 and 16-24 read on the elected species.  Claims 5, 12, 13, 16 and 17, however, read on non-elected species of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 11114407).

Regarding claim 1, Wang shows (see, e.g., fig. 5) all aspects of the instant invention including a package-on-package (POP)-type semiconductor package 1000 comprising:
A lower package 10 having a first size and comprising:
A lower-package substrate 400
A lower semiconductor-chip 300 in said substrate
An upper redistribution structure 100 extending on said substrate and said chip
Alignment marks AM1
An upper package 20 having a second size smaller than the first size and comprising:
An upper-package substrate mounted on the redistribution structure 100 and electrically connected to the lower package 10

wherein the alignment marks AM1 indicate an outline of the upper package 20 and are below and adjacent to the outline of the upper package.
Regarding claim 2, Wang (see, e.g., fig. 4) shows that the lower-package substrate 10 comprises a cavity extending through a body 400 of the substrate, and that the lower chip 300 is in said cavity.
Regarding claim 10, Wang (see, e.g., fig. 4) shows that the lower chip comprises first and second chips 300 in the lower-package substrate 400 and spaced apart from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kinoshita (US 2014/0284780).

Regarding claim 4, Wang shows that the upper structure comprises a redistribution layer 102 and an organic insulating layer 104 (see, e.g., fig. 1A and col.2/ll.62-67).  Wang, however, fails to teach that the insulating layer be transparent.  Kinoshita, on the other hand, teaches that a transparent layer would facilitate detecting the alignment marks even when the marks are covered (see, e.g., par. 0204).
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to have the insulating layer of Wang be a transparent layer, as taught by Kinoshita, to facilitate detecting the marks even when they are covered.
Regarding claim 7, Wang (see, e.g., fig. 4) shows that the marks AM1 are below and adjacent to a respective one of two opposing portions of the upper package 20.  Wang, however, fails to show that the upper package is quadrangular.  However, differences in shape will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable conditions by routine experimentation.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
In a similar device to Wang, Kinoshita (see, e.g., fig. 31) teaches using quadrangular packages.  The claimed quadrangular shape, absent any criticality, is only considered to be the “optimum” shape disclosed by Wang that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the manufacturing costs (see Boesch, 205 USPQ 215 (CCPA i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as an upper package is used, as already suggested by Wang.
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the quadrangular shape, and this shape has been used in similar packages in the art, as taught by Kinoshita,  it would have been obvious to one of ordinary skill to use a quadrangular shape in the upper package of Wang.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable parameter recited in a claim, the applicant must show that said parameter is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 9, Wang fails to teach the marks to be a solid pattern identifiable by a vision camera.  Like Wang, Kinoshita (see, e.g., fig. 46 and par. 0258) uses marks but teaches using a solid pattern to prevent improper mounting of the package elements.  Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art to use the solid pattern of Kinoshita for the marks of Wang because both patterns were recognized in the semiconductor art as equivalents for their use in alignment marks that would suppress improper mounting, as taught by Kinoshita, and selecting among known equivalents would be within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 18-21 are allowed.
s 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        			
MDP/mdp
March 25, 2022